Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 7, 2015

                                     No. 04-15-00163-CR

                                 Elias RAMON-SANCHEZ,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-0486-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding


                                        ORDER
       Before the Court is the State’s motion for extension of time to file brief. The motion is
granted in part. The State’s brief is due to be filed on or before December 18, 2015.
FURTHER EXTENSIONS OF TIME ARE DISFAVORED.




                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court